UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7631



JERRY GLENN JOSHUA,

                                               Petitioner - Appellant,

          versus


GENE M. JOHNSON, Director      of   the   Virginia
Department of Corrections,

                                                Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CA-03-491-2)


Submitted:   March 29, 2004                   Decided:   April 15, 2004


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerry Glenn Joshua, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Jerry Glenn Joshua seeks to appeal the district court’s

order granting his motion to dismiss without prejudice his petition

filed under 28 U.S.C. § 2254 (2000).          The order is not appealable

unless   a   circuit   justice   or   judge    issues   a    certificate   of

appealability.     28 U.S.C. § 2253(c)(1) (2000).           A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.    See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).            We have independently

reviewed the record and conclude that Joshua has not made the

requisite showing.       Accordingly, we deny Joshua’s motion for

authorization to prepare a transcript at government expense, deny

his motion to proceed in forma pauperis, deny his motions for

general relief, deny his motion to dismiss the indictment, deny a

certificate of appealability, and dismiss the appeal.            We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                   DISMISSED


                                  - 2 -